DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim(s) 1-2,4-12,15 & 17-18 are pending in the application. 
In view of the Appeal Brief filed on 11/17/2021, PROSECUTION IS HEREBY REOPENED. See the rejection set forth below.  To avoid abandonment of the application, appellant must exercise one of
the following two options: 
(1)	file a reply under 37 CFR 1.111 (if this Office action is non-final) or a
reply under 37 CFR 1.113 (if this Office action is final); or, 
(2)	initiate a new appeal by filing a notice of appeal under 37 CFR 41.31
followed by an appeal brief under 37 CFR 41.37. The previously paid notice of
appeal fee and appeal brief fee can be applied to the new appeal. If, however,
the appeal fees set forth in 37 CFR 41.20 have been increased since they were
previously paid, then appellant must pay the difference between the increased
fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a biasing member….to bias the lever” in claim 8.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a biasing member” is being interpreted as any member/unit that is able to perform a biasing force against the lever, such as a spring, as discloses in the specification [Page. 7, Par. 1] 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6-7, 9-12, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in view of Pardo (US 4498695) in further view of Brewer (US 4840287)
	As Per Claim 1, Johnson discloses at least one selectively closeable fry pot configured to cook food product [Fig. 1, #20] the selectively closeable frypot including an access opening for food product [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including pressure fyers which inherently would have a selectively closable frypot] ;
 at least one open frypot configured to cook food product [Fig. 1, #15], the open frypot configured to operate an open frying platform [Par. 38, Lines 1-4; the reference clearly discloses that any combination of fryers can be used in the unitary cabinet structure, including open pot fryer; 
a cover configured to selectively close the access opening and seal the selectively closeable frypot, the cover being movable from a closed position to an open position [Par. 38, Lines 1-4; as with virtually all pressure fryers, it is inherent that there would have to be a lid/cover to create said pressure of the pressure fryer, that would be configured to open and close]; 
Johnson does not disclose a locking mechanism configured to lock the cover in the closed position; and
 a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position;
 wherein the selectively closeable frypot is configured to operate as a pressure frying platform when the cover is locked in the closed position and the selectively closeable frypot is configured to operate as an open frying platform when the cover is in the open position, and 
wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position.
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses a locking mechanism [Fig. 1, #32] configured to lock the cover in the closed position [Fig. 1, #16]; and
wherein the selectively closeable frypot is configured to operate as a pressure frying platform when the cover is locked in the closed position and the selectively closeable frypot is configured to it is inherent that if the lid is open and the fryer is allowed to have an open to that said fryer would be able to be able to perform as a open frying platform as there is no pressure being applied to constitute the process to be a pressure fryer in said operating state]
Pardo discloses the benefits of the locking mechanism in that it positively prevents opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure fryer as taught by Johnson in view of the locking mechanism as taught by Pardo to further include a locking mechanism configured to lock the cover in the closed position and a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position wherein the selectively closeable frypot is configured to operate as a pressure frying platform when the cover is locked in the closed position and the selectively closeable frypot is configured to operate as an open frying platform when the cover is in the open position, and wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position to prevent opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6]
Neither Johnson nor Pardo discloses a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position;
wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position.
Brewer, much like Johnson and Pardo, pertains to a locking mechanism for a pressure cooker. [abstract] 

wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position. [Col. 6, Lines 29-34; “…Under normal cooker operations, the pressure in the receptacle will be relieved prior to the opening of the lid, and consequently the safety arm will be returned to its inoperative position under the influence of the spring 58, thereby elevating the leading end 52 of the safety arm, which releases the cam 32 for rotation in the opening direction…”] 
Brewer discloses the benefits of the handle and spring in that it ensures that the lid cannot be opened until the pressure has been released. [Col. 7, Lines 5-6]
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Pardo in view of the handle and spring as taught by Brewer to further include a handle pivotally coupled to the cover and configured to move the locking mechanism from an unlocked position to a locked position that locks the cover in a closed position and wherein the handle pivotally moves against a spring bias applied by a spring when moving the locking mechanism to the locked position to ensure that the lid cannot be opened until the pressure has been released. [Col. 7, Lines 5-6]
As Per Claim 4, Johnson discloses a common filtering unit that is operatively connected to the at least one open fry pot and the at least one selectively closeable fry pot [Par. 26, Lines 5-8], 
wherein the common filtering unit is configured to filter cooking medium from each of the at least one open fry pot and the at least one selectively closeable fry pot. [Par. 26, Lines 5-8; it is inherent that the filtering system as disclosed by the reference is capable performing the function of filtering a cooking medium] 
As Per Claim 6, Johnson discloses all limitations of the invention except where the cover is coupled to the frying apparatus by a hold open hinge configured to hold the cover in the open position when the selectively closable frypot is configured to operate as the open frying platform. 
 Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses the cover [Fig. 3, #16] is coupled to the frying apparatus by a hold open hinge [refer to annotated Fig. 3, #A below] configured to hold the cover in the open position when the selectively closable frypot is configured to operate as the open frying platform [it is inherent that the hinge would be able to perform the function of opening the cover in an open position after the locking mechanism is disengaged.]. 

    PNG
    media_image1.png
    551
    872
    media_image1.png
    Greyscale


As Per Claim 7, Johnson discloses all limitations of the invention except the handle of the cover is configured to engage a portion of a ventilation hood to hold the cover in the open position.
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses the handle of the cover [Fig. 1, #30] is configured to engage a portion of a ventilation hood [refer to annotated Fig. 1, #A below] to hold the cover [Fig. 1, #16] in the open position [it is inherent that the handle would be capable of performing the function of enganging (whether directly coupling or just merely resting on a ventilation hood) with a ventilation hood (example has been drawn to annotated Fig. 1, #A below) in order to keep the cover open]. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a handle as taught by Johnson in view of the cover and handle as taught by Pardo to further include the handle of the cover is configured to engage a portion of a ventilation hood to hold the cover in the open position to ensure that the cover remains in an intended position that would otherwise cause a potential hazard to the user or disrupt a cooking cycle. 
As Per Claim 9, Johnson does not explicitly discloses that the cover in the open position is opened at least 50° relative to the access opening of the selectively closable frypot. 
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
it is inherent that due to the structure of the frypot (the placement of the hinge making the cover operable to open 90° due to the structure of said cover), that the cover would be able to open at least 50°] 
Therfore, it would have been obvious to one with ordinary skill in the art to modify the cover as tasught by Johnson in view of the cover as taught by Pardo to further include the open position is opened at least 50° relative to the access opening of the selectively closable frypot to be able to access contents that may be contained within the fry pot. 
As Per Claim 10, Johnson discloses all limitations of the invention except a first hinge portion operatively connected to the pin; and
 a second hinge portion pivotally connected to the first hinge portion, the second hinge portion including a distal end configured to engage the strike to lock the cover.
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses a first hinge portion [refer to annotated Fig. 3, #A below; the examiner is interpreting the upper portion of the hinge as being a first hinge portion] operatively connected to the pin [Fig. 7, #128; it is inherent that the operation of the hinge is dependent on the operation of the pin, whether in a locked or unlock state, therefore, the two are operatively connected]; and
 a second hinge portion [refer to annotated Fig. 3, #C below; the examiner is interpreting the lower portion of the hinge as being the second hinge portion] pivotally connected to the first hinge portion [refer to annotated Fig. 3, #A below], the second hinge portion including a distal end [refer to annotated Fig. 3, #C below] configured to engage the strike [Fig. 3, #152] to lock the cover [Fig. 1, #16].

    PNG
    media_image2.png
    503
    880
    media_image2.png
    Greyscale

Pardo discloses the benefits of the hinge to lock the cover in that it positively prevents opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a cover as taught by Johnson in view of the hinge and pin as taught by Pardo to further include a first hinge portion operatively connected to the pin and a second hinge portion pivotally connected to the first hinge portion, the second hinge portion including a distal end configured to engage the strike to lock the cover to positively prevent opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6]
As Per Claim 11, Johnson discloses the apparatus includes at least two open frypots or at least two selectively closable frypots [Par. 38, Lines 1-5], to provide a varied configuration of open and closable frypots [Par. 6, Lines 1-3].
As Per Claim 12, Johnson discloses all limitations of the invention except a portion of elements defining the locking mechanism are enclosed within the cover, to provide a compact arrangement for the at least one selectively closable frypot.
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 


    PNG
    media_image3.png
    960
    672
    media_image3.png
    Greyscale


Pardo discloses the benefits of the locking mechanism in that it positively prevents opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure fryer as taught by Johnson in view of the locking mechanism as taught by Pardo to further include a portion of elements defining the locking mechanism are enclosed within the cover, to provide a compact arrangement for the at least one selectively closable frypot to prevent opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6] 
As Per Claim 15, Johnson discloses all limitations of the invention except the handle is offset from a front of the cover and is configured to actuate the locking mechanism, the handle being configured to move from a locked position that locks the cover and an unlocked position that unlocks the cover, 
the locking mechanism comprises a pin extending in a width direction operatively coupled to a latch, the pin being coupled to the handle and configured to move the latch in a direction generally perpendicular to the width direction to selectively lock the cover, and 
the latch is configured to extend through an opening in the front of the cover to engage a strike to lock the cover.
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses the handle [Fig. 1, #30] is offset from a front of the cover [Fig. 1, #16] and is configured to actuate the locking mechanism [Fig. 1, #32], the handle [Fig. 1, #30] being configured to move from a locked position [Fig. 1, #32] that locks the cover [Fig. 1, #16] and an unlocked position that unlocks the cover [Fig. 1, #16], 
the locking mechanism [Fig. 7, #32] comprises a pin [Fig. 7, #128] extending in a width direction operatively coupled to a latch [Fig. 7, #148], the pin being coupled to the handle [Fig. 1, #30] and configured to move the latch [Fig. 7, #148] in a direction generally perpendicular to the width direction [refer to annotated Fig. 7, #A below] to selectively lock the cover [Fig. 7, #16], and 
the latch [Fig. 7, #148] is configured to extend through an opening in the front of the cover to engage a strike [Fig. 7, #152] to lock the cover [Fig. 1, #16].

    PNG
    media_image4.png
    858
    569
    media_image4.png
    Greyscale

Pardo discloses the benefits of the locking mechanism in that it positively prevents opening of the pressure vessel lid while dangerous pressure conditions exist within the vessel. [Col. 1, Lines 2-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure fryer as taught by Johnson in view of the locking mechanism as taught by Pardo to further include the handle is offset from a front of the cover and is configured to actuate the locking mechanism, the handle being configured to move from a locked position that locks the cover and an unlocked position that unlocks the cover, the locking mechanism comprises a pin extending in a 
As Per Claim 18, Johnson discloses all limitations of the invention except the cover is coupled to the frying apparatus by a hold open hinge configured to bias the cover towards the open position when the locking mechanism is in the unlocked position, and the hold open hinge being configured to hold the cover in the open position when the selectively closeable frypot is configured to operate as the open frying platform.
Pardo, much like Johnson, pertains to a latching mechanism and a pressure-operated safety lock for a pressure vessel such as a pressure fryer. [abstract] 
Pardo discloses the cover [Fig. 3, #16] is coupled to the frying apparatus by a hold open hinge [refer to annotated Fig. 3, #A below] configured to bias the cover towards the open position when the locking mechanism [Fig. 3, #32] is in the unlocked position [it is inherent that once the locking mechanism is disengaged, that the hinge would be operable of allowing the cover to be open], and the hold open hinge [refer to annotated Fig. #A below] being configured to hold the cover [Fig. 3, #16] in the open position when the selectively closeable frypot is configured to operate as the open frying platform [it is inherent that if the cover is left open, that the fryer can operate as an open frying platform].

    PNG
    media_image1.png
    551
    872
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the lid as taught by Johnson in view of the hinge and locking mechanism as taught by Pardo to further include the cover is coupled to the frying apparatus by a hold open hinge configured to bias the cover towards the open position when the locking mechanism is in the unlocked position, and the hold open hinge being configured to hold the cover in the open position when the selectively closeable frypot is configured to operate as the open frying platform in order to properly open said lid. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in further view of Pardo (US 4498695) in further view of Brewer (US 4840287) in further view of Winter (US 2015/0129509).
As Per Claim 2,  Johnson and Pardo disclose all limitations of the invention except an air pump operatively connected to the at least one selectively closeable frypot, wherein the air pump is configured to pressurize the at least one selectively closable frypot to a predetermined air pressure.  

Winter discloses an air pump [Fig. 2, #120] operatively connected to the at least one selectively closeable frypot [Fig. 1, #20], wherein the air pump [Fig. 2, #120] is configured to pressurize the at least one selectively closable frypot [Fig. 2, #20] to a predetermined air pressure.  [Par. 24, Lines 11-13; the reference clearly discloses that a controller monitors the pressure within the cooking chamber based on an input of a pressure sensor, hence being a predetermined pressure] 
Winter discloses the benefits of the air pump in that it allows for thorough cooking in reduced time and assists in preventing drying out the food product. [Par. 5, Lines 9-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a pressure fryer as taught by Johnson and Pardo in view of the air pump as taught by Winter to further include except an air pump operatively connected to the at least one selectively closeable frypot, wherein the air pump is configured to pressurize the at least one selectively closable frypot to a predetermined air pressure to allow for thorough cooking in reduced time and assist in preventing drying out the food product. [Par. 5, Lines 9-11]
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in further view of Pardo (US 4498695) in further view of Brewer (US 4840287) in further view of Mullaney (US 2005/0072309).
As Per Claim 5, Johnson and Pardo discloses all limitations of the invention except a first filtering unit that is operatively connected to the at least one open frypot; and
 a second filtering unit that is operatively connected to the at least one open frypot, wherein each of the first and second filtering units are configured to separately filter cooking medium from each of the at least one open frypot and the at least one selectively closeable frypot, respectively.
Mullaney much like Johnson and Pardo, pertains to a fryer filtration arrangement. [abstract] 
the reference discloses an oil drain path connected to the first fryer vat (12a) in which the examiner is interpreting as being a filtering unit] that is operatively connected to the at least one open frypot [Fig. 1, #12b]; and
 a second filtering unit [Claim 1; the reference discloses an second oil drain path connected to the second fryer vat (12n) in which the examiner is interpreting as being a filtering unit] that is operatively connected to the at least one open frypot [Fig. 1, #12a & ##12b]] , wherein each of the first and second filtering units [Claim 1, Lines 3-5] are configured to separately filter cooking medium from each of the at least one open frypot and the at least frypot [Fig. 1, #12a & #12b; Claim 1, Lines 2-5], respectively.
Mullaney discloses the benefits of the filtering system in that it extends the useful life of the cooking oil by filtering particulate food matter from the cooking oil to minimize the carbonation of such food matter within the cooking oil. [par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the filtering unit as taught by Johnson and Pardo in view of the filtering units as taught by Mullaney to further include a first filtering unit that is operatively connected to the at least one open frypot and a second filtering unit that is operatively connected to the at least one open frypot, wherein each of the first and second filtering units are configured to separately filter cooking medium from each of the at least one open frypot and the at least one selectively closeable frypot, respectively to extend the useful life of the cooking oil by filtering particulate food matter from the cooking oil to minimize the carbonation of such food matter within the cooking oil. [Par. 4]
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0130670) in further view of Pardo (US 4498695) in further view of Brewer (US 4840287) in further view of Brewer (US 4840287)
As Per Claim 8, 	Johnson and Pardo discloses all limitations of the invention except wherein the locking mechanism further comprises: 

 a lever engaging an engagement portion of the cam to move from a lever open position to a lever locked position; and
 a biasing member configured to bias the lever in the lever locked position to securely engage the latch with the strike to lock the cover.
Brewer, much like Johnson and Pardo, pertains to an locking mechanism for a pressure cooker. [abstract] 
Brewer discloses an eccentric cam [Fig. 15, #32] coupled to the pin [Fig. 11, #39], the cam [Fig. 15, #32] configured to rotate with the pin [Fig. 11, #39];
 a lever [Fig. 15, #11] engaging an engagement portion of the cam [Fig. 15, #34] to move from a lever open position to a lever locked position [Fig. 16 & Fig. 17]; and
 a biasing member [Fig. 14, #46] configured to bias the lever [Fig. 14, #11] in the lever locked position to securely engage the latch [Fig. 1, #12] with the strike [Fig. 2, #8] to lock the cover [Fig. 1, #5].
Brewer discloses the benefits of the eccentric cam and lever in that it provides a simple locking mechanism that permits easy operation.  [Col. 1, Lines 52-54] 
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Pardo in view of the locking mechanism as taught by Brewer to further include an eccentric cam coupled to the pin, the cam configured to rotate with the pin a lever engaging an engagement portion of the cam to move from a lever open position to a lever locked position and a biasing member configured to bias the lever in the lever locked position to securely engage the latch with the strike to lock the cover to provide a simple locking mechanism that permits easy operation.  [Col. 1, Lines 52-54] 
As Per Claim 17, Johnson and Pardo discloses all limitations of the invention except the spring is located within the cover. 

Brewer discloses a spring [Fig. 14, #46] located in the cover [Fig. 1, #5].
Brewer discloses the benefits of the spring in that it provides a simple locking mechanism that permits easy operation.  [Col. 1, Lines 52-54] 
Therefore, it would have been obvious to modify the locking mechanism as taught by Johnson and Pardo in view of the locking mechanism as taught by Brewer to further include the spring is located within the cover provide a simple locking mechanism that permits easy operation.  [Col. 1, Lines 52-54].
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHEM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                    

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761